

115 HR 3951 IH: To amend the 400 Years of African-American History Commission Act to extend the 400 Years of African-American History Commission, and for other purposes.
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3951IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Scott of Virginia (for himself, Ms. Lee of California, Mr. Butterfield, Ms. Bass, Mrs. Beatty, and Mr. McEachin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the 400 Years of African-American History Commission Act to extend the 400 Years of African-American History Commission, and for other purposes.1.Dates extendedThe 400 Years of African-American History Commission Act (Public Law 115–102) is amended—(1)in section 7(b), by striking 2020 and inserting 2023; and(2)in section 8(a), by striking 2020 and inserting 2023.